DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/21/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 1/21/2021 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-11, 14-19, 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a  method for providing playback of audio content in a trick-play mode during playback of media content, the method comprising:
storing a plurality of audio segments of encoded audio in a buffer in a playback device;
storing a plurality of video frames of encoded video in a buffer in the playback device,
wherein each audio segment is part of an audio stream and stored as an individual segment, and
wherein each audio segment is associated with one or more video frames of the plurality of frames;
receiving a command for playback in trick-play mode; determining an initially displayed video frame based upon the command for playback in a trick-play mode using the playback device;
determining a first set of one or more audio segments from the plurality of audio segments of the audio stream associated with the initially displayed video frame;
determining a next displayed video frame based upon the command for playback in trick-play mode using the playback device, wherein the presentation time of the next video frame is not immediately successive of the presentation time of the initially displayed video frame;
determining a second set of one or more audio segments from the plurality of audio segments of the audio stream based on the next displayed video frame; and 
presenting the first set of audio segments while presenting the initially displayed video frame followed by presenting the second set of audio segments while presenting the next displayed video frame.
Begen et al. (US 8655156) is the closest prior art relating to the Applicant's claimed invention.
Begen discloses providing a multiplex of compressed versions of a first video stream and a first audio stream, each corresponding to an audiovisual (A/V) program, the first video stream and the first audio stream each corresponding to a first playout 
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious a  playback device comprising: a memory;
a network interface; and
a processor that reads instructions stored in the memory that direct the processor to:
store a plurality of segments of encoded audio in a buffer in the playback device,
store a plurality of frames of encoded video in a buffer in the playback device,
wherein each audio segment is part of an audio stream and stored as an individual segment, and
wherein each audio segment is associated with one or more video frames of the plurality of frames, receive a command for playback in trick-play mode, determine an initially displayed video frame based upon the command for playback in trick-play mode,
determine a first set of one or more audio segments from the plurality of audio segments of the audio stream associated with the initially displayed video frame;
determine a next displayed video frame based upon the command for playback in trick-play mode, wherein the presentation time of the next video frame is not immediately successive of the presentation time of the initially displayed video frame;
determine a second set of one or more audio segments from the plurality of audio segments of the audio stream associated with the next displayed video frame; and
present the first set of audio segments while presenting the initially displayed video frame followed by presenting the second set of audio segments while presenting the next displayed video frame.
Begen et al. (US 8655156) is the closest prior art relating to the Applicant's claimed invention.
Begen discloses providing a multiplex of compressed versions of a first video stream and a first audio stream, each corresponding to an audiovisual (A/V) program, the first video stream and the first audio stream each corresponding to a first playout rate and un-synchronized with each other for an initial playout portion; and providing a compressed version of a second audio stream, the second audio stream corresponding to a pitch-preserving, second playout rate different than the first playout rate, the second audio stream synchronized to the initial playout portion of the first video stream when 
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             2/12/2021